Citation Nr: 1519265	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-26 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for degenerative disc disease of the lumbosacral spine and assigned an initial disability rating of 10 percent, retroactively effective from September 30, 2008, the day after his separation from service.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board remanded the claim in September 2012 for further development.  Unfortunately, for the reasons stated below, yet another remand is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted, the Board remanded the claim in September 2012 so that additional VA medical records could be obtained, and also so that the Veteran could be afforded a contemporaneous VA examination to assess the current severity of his bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  

The RO undertook the requested additional development of the claim, and, pursuant to the Board's remand instructions, scheduled the Veteran for a VA examination concerning this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

An examination detail report dated March 26, 2013 reflects that the Veteran "FAILED TO REPORT" for the examination.  See March 2013 Compensation & Pension Examination Detail Report (reflecting that the Veteran's scheduled examination was cancelled on January 16, 2013).  The RO thus determined that he failed to appear for this scheduled VA examination and that he failed to call either the VA Medical Center (VAMC) where it was to be held or the RO/AMC to cancel his examination or provide justifiable reason or explanation (i.e., the required good cause) for his failure to report.  See 38 C.F.R. § 3.655 (2014).  The RO consequently readjudicated the claim based on the existing evidence of record, and, in an April 2013 Supplemental Statement of the Case (SSOC), continued to deny a higher rating for the Veteran's low back disability, specifically noting his failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008).

In this regard, the Board notes that until recently, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance in striking down the lower Court's application of the presumption of administrative regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id.; but see Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that that the Board need not examine whether the presumption of regularity has been rebutted unless and until the Veteran, at a minimum, alleges that he did not receive the document in question).

In the instant case, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  Rather, in October 2012, the RO sent the Veteran a letter to his current address of record notifying him that arrangements were being made for his VA back examination, and that he would be informed at a later date of the time and place of the examination.  See October 2012 Notification Letter to Veteran; March 2013 Compensation & Pension Examination Detail Report.  No further communication indicating the time and place of the examination is of record, however.  And there is no indication in the evidence currently of record of the exact date for which his examination was scheduled.  Rather, the April 2013 SSOC merely states that VA informed the Veteran that he would be scheduled for an examination and notes that the March 2013 Compensation & Pension Examination Detail Report reflects that he failed to appear.  

Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his VA examination, another examination must be rescheduled and he must be provided the required notice of it. Such an examination is particularly important because, as noted by the Board in its September 2012 remand, the previous May 2010 VA examination is not sufficient to allow the Board to decide this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since March 2013. 

2.  Thereafter, schedule the Veteran for a VA spine examination to determine the level of disability of his service-connected degenerative disc disease of the lumbosacral spine.  Ensure that a copy of the notification letter pertaining to the scheduled examination, including a notation of the date of mailing, is associated with his claims file.

The entire claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All indicated tests and studies, including X-rays and range of motion studies in degrees using a goniometer, should be performed and all clinical findings reported in detail.  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be completed for this purpose.

As concerning the Veteran's range of motion, the examiner is specifically requested to:  

*	Note any range of motion loss that is specifically attributable to pain;

*	Note any additional functional loss with repetition;

*	Note where pain starts upon range of motion testing;

*	Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups;

*	Note whether pain affects the normal working movement of the lumbar spine, including any decreased movement, strength, speed, or endurance;

*	Note any excess fatigability, incoordination, and pain on movement;

*	State whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over time; and 

*	Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his lumbar spine.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of any neurological abnormalities associated with the Veteran's service-connected low back disability.  Ensure that a copy of the notification letter pertaining to the scheduled examination, including a notation of the date of mailing, is associated with his claims file.

The entire claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All indicated tests and studies, including electromyography (EMG) and nerve conductions studies, should be performed and all clinical findings reported in detail.  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be completed for this purpose.

As concerning any identified neurologic abnormalities associated with the Veteran's service-connected low back disability, the examiner is specifically requested to:

*	Identify the specific nerves affected by the Veteran's low back disability; 

*	Identify the parts of the body affected by those neurological problems associated with the Veteran's low back disability;

*	Address whether the Veteran has paralysis of the affected body part(s) or whether the involvement is wholly sensory.

*	State whether any identified paralysis is mild, moderate, severe, or complete; and 

*	Address any functional impairment caused by the identified neurological abnormalities associated with the Veteran's low back disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Finally, readjudicate the Veteran's claim on appeal.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




